Exhibit 10.10 Execution Version AMENDED AND RESTATED PARENT GUARANTEE AGREEMENT AMENDED AND RESTATED PARENT GUARANTEE AGREEMENT, dated as of February 24, 2014, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the “ Guarantor ”), in favor of Prudential Investment Management, Inc. (“ Prudential ”) and each of the holders of Notes (as defined below) which may be issued pursuant to the Note Agreement (as defined below) from time to time (Prudential and the holders of the Notes, together with their respective successors and assigns, each being referred to herein as a “ Noteholder ” and collectively as the “ Noteholders ”). Reference is hereby made to (i) that certain Third Amended and Restated Note Purchase and Private Shelf Agreement of even date herewith (as the same from time to time may be amended, restated, supplemented or otherwise modified, the “ Note Agreement ”), by and among the Issuer and the Parent, on the one hand, and Prudential and each of the holders from time to time of the Notes, on the other hand, pursuant to which, subject to the terms and conditions set forth therein, certain affiliates of Prudential are willing to consider, in their sole discretion and within limits which may be authorized for purchase by them from time to time, the purchase of senior secured promissory notes issued by the Issuer in an aggregate principal amount of up to $150,000,000 (the “ Notes ”), and (ii) that certain Parent Guarantee Agreement dated as of February 11, 2005 (as the same has been amended to date, the “ Existing Parent Guarantee ”), which instrument the parties agree is being amended and restated hereby in its entirety. Terms used herein as defined terms and not otherwise defined herein shall have the meanings given thereto in the Note Agreement. The Guarantor is the owner of all the issued and outstanding capital stock of the Issuer. The execution and delivery of this Agreement by the Guarantor is a condition precedent to the execution and delivery by Prudential of the Note Agreement. NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.01.
